Exhibit 10.4

 

THIRD AMENDMENT

TO

PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This THIRD AMENDMENT TO THE FIFTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND
LEASING AGREEMENT (the “Amendment”) is made and entered into as of this 9th day
of November, 2010 by and among BEHRINGER HARVARD REIT I, INC., a Maryland
corporation (“BH REIT”), BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas
limited partnership (“BH OP”), and HPT MANAGEMENT SERVICES, LLC, a Texas limited
liability company (the “Manager”, and together with BH REIT and BH OP, the
“Parties”).

 

WHEREAS, the Parties previously entered into that certain Fifth Amended and
Restated Property Management and Leasing Agreement, dated May 15, 2008, as
amended by the First Amendment to the Fifth Amended and Restated Property
Management and Leasing Agreement, dated June 25, 2008, and the Second Amendment
to the Fifth Amended and Restated Property Management and Leasing Agreement,
dated August 13, 2008 (the “Agreement”); and

 

WHEREAS, the Parties desire to amend the Agreement to clarify and revise the
construction management fees payable to Manager.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:

 

1.             Defined Terms. Any term used herein that is not otherwise defined
herein shall have the meaning ascribed to such term as provided in the
Agreement.

 

2.             Amendment to Section 5.2.  Section 5.2 of the Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

 

5.2           Construction Supervision Fees.  Manager shall supervise
construction performed by or on behalf of Owner with respect to the Properties,
including, but not limited to capital repairs and improvements, major building
construction and tenant improvements (collectively, the “Construction Work”). 
Owner shall pay Manager a construction supervision fee based on hard
construction costs incurred in connection with the Construction Work and in
accordance with the rates set forth in Appendix 1 attached hereto.  Owner shall
pay construction supervision fees at the same time it makes payments to any
third party contractors in respect of the Construction Work.

 

4.             Continuing Effect.  Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

 

5.             Counterparts.  The Parties agree that this Amendment has been or
may be executed in several counterparts, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

 

 

By:

/s/ Geral J. Reihsen III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President —

 

 

Corporate Development & Legal

 

 

 

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP

 

 

 

 

By:

BHR, Inc.,

 

 

its general partner

 

 

 

 

 

By:

/s/ Geral J. Reihsen III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President —

 

 

 

Corporate Development & Legal

 

 

 

 

HPT MANAGEMENT SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Geral J. Reihsen III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President —

 

 

Corporate Development & Legal

 

2

--------------------------------------------------------------------------------


 

APPENDIX 1

 

 

 

Construction Management Fees*

 

 

Project Size

 

 

$1

 

$200,001

 

$500,001

 

$1,000,001

 

 

 

 

to

 

to

 

to

 

to

 

over

 

 

$200,000

 

$500,000

 

$1,000,000

 

$2,000,000

 

$2,000,001

 

 

 

 

 

 

 

 

 

 

 

On-Site Property Manager

 

 

 

 

 

 

 

 

 

 

On-site Property Manager supervises and runs the project on a day-to-day basis;
no Project Manager or third party firm is involved.

 

5.0%

 

4.0%

 

3.0%

 

2.0%

 

1.5%

 

 

 

 

 

 

 

 

 

 

 

Project Manager

 

 

 

 

 

 

 

 

 

 

Project Manager supervises and runs the project; the on-site Property Manager or
Chief Enginer may assist the Project Manager in day-to-day activities.

 

5.0%

 

4.0%

 

3.0%

 

2.0%

 

1.5%

 

 

 

 

 

 

 

 

 

 

 

Third Party Firm (Hired by Manager)

 

 

 

 

 

 

 

 

 

 

A third party firm is contracted by Manager to provide construction management
services; the on-site Property Manager or Chief Engineer may assist in
day-to-day activities.

 

 

 

(Per the Third Party Contract)

 

 

 

 

 

 

 

 

 

 

 

 

 

Administrative Fee to Manager (paid in addition to the third party fee) for
review of all draw requests, change orders and lien waivers submitted by the
third party and administration of invoice approval and check requests.

 

2.0%

 

1.5%

 

1.5%

 

1.0%

 

1.0%

 

 

 

 

 

 

 

 

 

 

 

Third Party Firm (Hired by Tenant)

 

 

 

 

 

 

 

 

 

 

A third party firm is contracted by tenant to provide construction management
services; the on-site Property Manager and/or Chief Engineer will review and
approve actions and activities by third party firm.

 

 

 

(Per the Third Party Contract)

 

 

 

 

 

 

 

 

 

 

 

 

 

Administrative Fee to Manager (paid in addition to the third party fee) for
review of all draw requests, change orders and lien waivers submitted by the
third party and administration of invoice approval and check requests.

 

2.0%

 

1.5%

 

1.5%

 

1.0%

 

1.0%

 

--------------------------------------------------------------------------------

*The calculation of the above fees are cumulative. For example, for a project
supervised by the on-site property manager, the fee is calculated as 5% on the
first $200,000, 4% on the next $300,000, 3% on the next $500,000, 2% on the next
$1,000,000 and 1.5% on all amounts over $2,000,001.

 

--------------------------------------------------------------------------------